Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
 
Status of Claims
This office action for the 16/589,031 application is in response to the communications filed August 15, 2022. 
Claims 1, 10 and 20 were amended August 15, 2022. 
Claims 1-18 and 20 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2017/0235885) in view of LaFountain et al. (US 2008/0109252; herein referred to as LaFountain) in further view of Hirsch et al. (US 2019/0096526; herein referred to as Hirsch) in further view of Saigal (US 2012/0047105) in further view of Chen et al. (US 2017/0011169; herein referred to as Chen).
As per claim 1, 
Cox teaches receive at least a user constitutional datum from at least a second computing device indicating at least a diagnostic measurement and at least a user ailment state form the at least a second computing device indicating a current or future ailment.
 (Paragraph [0046] of Cox. The teaching describes that the system collects patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan)
Cox further teaches determine, at least a remedial process label using the at least a medical test measurement and the at least a user ailment state. 
(Paragraph [0069] of Cox. The teaching describes combining information about a patient's medical condition, medical history, lifestyle information, geographical location(s), facilities located in these geographical locations(s), products and services available in these geographical location(s), desired goals of the care plan, and other lifestyle information, and personalizes the patient care plan to the patient's particular medical condition, particular lifestyle, and available facilities and resources to provide a specific personalized patient care plan for this specific patient that is not widely applicable to generalized categories of patients. Data such as a patient’s medical history would reasonably include measurements from specific medical tests.)
Cox further teaches derive a ranked remedial attribute list, wherein the ranked remedial attribute list further comprises a plurality of remedial attribute list entries including a remedial process label value indicating a degree of importance of at least a remedial process label. 
(Paragraph [0129] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan. A highest ranking patient action, amongst the possible patient actions, may then be selected for inclusion in the personalized patient care plan.)
Cox further teaches generate a plurality of treatment schemas each treatment schema of the plurality of treatment schemas includes a treatment schema attribute listing having a plurality of treatment schema attribute listing entries. The plurality of treatment schema attribute listing entries includes an attribute listing entry corresponding to each modified remedial attribute list entry of the modified plurality of remedial attribute list entries. Each treatment schema attribute listing entry indicates a degree of impact on a factor represented by a modified remedial attribute list entry of the plurality of remedial attribute list entries. 
(Paragraphs [0129] and [0206] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan. A highest ranking patient action, amongst the possible patient actions, may then be selected for inclusion in the personalized patient care plan. Information may be used either alone or in combination with other analysis of the patient's personal communication history, specified consents or preferences for communication, and other pattern analysis of patients having similar characteristics to that of a patient in question, to identify the best mode, or sequence of modes, for communicating with the patient that have a highest probability or likelihood of causing the patient to engage in a compliance action or event.)
Cox further teaches transmit the selected treatment schema at the at least a second computing device.  
(Paragraphs [0066]-[0067] of Cox. The teaching describes selecting a patient action to go forward with.)
Cox further teaches transmit the ranked remedial attribute list to the at least a second computing device, receive a selection of a remedial attribute list entry on the second computing device, and modify the ranked remedial attribute list based upon the selection of the remedial attribute list entry to produce a modified remedial attribute list, said modified remedial attribute list comprising a modified plurality of remedial attribute list entries. 
(Paragraph [0129] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan. A highest ranking patient action, amongst the possible patient actions, may then be selected for inclusion in the personalized patient care plan. Paragraph [0067] of Cox. The teaching describes mechanisms are provided for dynamically adjusting or modifying personalized patient care plans based on a determined level of adherence to the personalized patient care plan, as determined from the monitoring actions performed.)
Cox does not explicitly teach derive a remedial attribute list from at least a user willingness datum, wherein the remedial attribute list further comprises a plurality of remedial attribute list entries including at least a user willingness level value indicating a numerical measure of a user willingness. 
However LaFountain teaches at least a user willingness level value indicating a numerical measure of a user willingness, wherein the measure of user willingness comprises an attribute indicating a degree of importance to the user of a detrimental habit. 
(Paragraphs [0035]- [0046] of LaFountain. The teaching describes quantifying a patient’s willingness to adopt a particular treatment. Specifically, a questionnaire is used to measure a patient’s willingness to change and adopt a particular recommended treatment. Factors that affect a patient’s willingness to change can include “intention to try to adopt healthier eating habits over the next four weeks”. This statement is rated by the patient on a 7 point Likert scale with 1 being the least willing to change and 7 being the most. A rating of 1 on this particular statement would indicate that a patient’s habit of eating unhealthy foods is very important to them and they are not willing to change this detrimental habit. These factors are used to provide an overall measurement of willingness to adopt a particular treatment. )
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Cox, the quantified user willingness metric of LaFountain. One of ordinary skill in the art would have known that the ranking system of Cox would have been based on numerical variables to distinguish one treatment option from another. A patient’s willingness to carry out the treatment would have had a significant impact as to whether the treatment would come to completion. This numerical measurement of LaFountain would have been an obvious addition to the ranking system of Cox because both measurements are indications of how successful a particular medical treatment will succeed and combining the two would have led to an improved measurement overall. One of ordinary skill in the art would have added to the teaching of Cox, the teaching of LaFountain based on this incentive without yielding unexpected results. 
The combined teaching of Cox and LaFountain would then teach derive a remedial attribute list from at least a user willingness datum, wherein the user willingness datum comprises an attribute indicating a degree of importance to the user of a detrimental habit and wherein the remedial attribute list further comprises a plurality of remedial attribute list entries including:
A remedial process label value indicating a degree of importance of at least a remedial process label. 
(Paragraph [0129] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan. A highest ranking patient action, amongst the possible patient actions, may then be selected for inclusion in the personalized patient care plan.)
At least a user willingness level value indicating a numerical measure of a user willingness. 
(Paragraph [0046] of LaFountain. The teaching describes quantifying a patient’s willingness to adopt a particular treatment.)
The combined teaching of Cox and LaFountain does not explicitly teach select a treatment schema from the plurality of treatment schemas wherein selecting the treatment schema further comprises: generating a loss function of the plurality of treatment schemas and the remedial attribute list, minimizing the loss function and selecting the treatment schema from the plurality of treatment schemas as a function of minimizing the loss function. 
However Hirsch teaches select a treatment schema from the plurality of treatment schemas wherein selecting the treatment schema further comprises: generating a loss function of the plurality of treatment schemas and the modified remedial attribute list, minimizing the loss function and selecting the treatment schema from the plurality of treatment schemas as a function of minimizing the loss function. 
(Paragraph [0016] of Hirsch. The teaching describes recommending a health diagnosis and treatment option from a list that uses a minimized loss function in the selection process.)
Hirsch further teaches determine a second treatment schema which minimizes the loss function based on treatment schema attribute listing entries:
(Paragraphs [0016] and [0143] of Hirsch. The teaching describes the system processor 128 can perform adjudication to generate the entity to optimize the recommendation of diagnosis and/or treatment, that is to generate the best possible recommendation, as well as other possible recommendations that can be ranked ordered, of at least one of health diagnosis and treatment for a particular patient based on their particular associated traits or properties, examples of such particular traits or properties. A loss function can be used to minimize the cost, risk and/or error of decisions. Examples of loss functions are regret, quadratic, 0-1, absolute value, etc. In the case where the loss function is a random variable, Frequentist and Bayesian expected loss can be calculated. In at least one embodiment described herein, Bayesian expected loss (expected loss and EL(x) are used interchangeably with Bayesian expected loss herein) can be calculated using the loss function l(x,u). The expected loss can also be used to minimize the cost, risk and/or error of decisions.)
It would have been obvious to one of ordinary skill in the art before the time of filing that Hirsch would have taught “determine a second treatment schema which maximizes impact on life expectancy of the user by minimizing the loss function based on all treatment schema attribute listing entries except life expectancy”. Paragraph [0146] of Hirsch teaches that the loss function can be used to minimize cost, risk and error of decisions in treating a patient. This suggests that, through the minimization of the cost, risk and error of decisions, these minimizations are done to maximize optimal outcome for the patient which would include life expectancy. Accordingly, one of ordinary skill in the art would have had this understanding of Hirsch. 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Cox and LaFountain the machine learning teachings of Hirsch. Paragraph [0028] of Hirsch describes that “[t]he use of this tight coupling of processes together with both local and global adjudication processes performed by the local adjudication modules 216 and 226, and global adjudication module 230, respectively, provide several advantages. This coupling can produce a tractable representation to support analysis that makes the best use and optimization of all data.” Such an optimization and use of data would have been found as advantageous when applied to the ranking system of Cox, improving the ranking selection. One of ordinary skill in the art would have added to the combined teaching of Cox and LaFountain the teachings of Hirsch based on this incentive without yielding unexpected results. 
The combined teaching of Cox, LaFountain and Hirsch would then teach determine, using an adaptive machine learning module, at least a remedial process label using the at least a user constitutional datum and the at least a user ailment state. 
(Paragraph [0069] of Cox and [0005] of Hirsch.)
The combined teaching of Cox, LaFountain and Hirsch does not explicitly teach said ranked remedial attribute list configured to display at least a portion of the plurality of remedial attribute list entries on the at least a second computing device. 
However Saigal teaches wherein the at least a second computing device is associated with the user and comprises a graphical user interface, said ranked remedial attribute list configured to display, using the graphical user interface, at least a portion of the plurality of remedial attribute list entries to the user on the at least a second computing device and receive a selection from the user by way of the graphical user interface. 
(Paragraphs [0020], [0021], [0269]-[0271] and Figures 10 and 11 of Saigal. The teaching describes a user inputting user information into a user associated computer to generate a list of possible treatments for the user. The user interface displays the list of possible treatments to the user and the user may select a treatment from among the plurality of treatment options)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the remedial selection of the combined teaching of Cox, LaFountain and Hirsch with the teaching of Saigal. One of ordinary skill in the art would have known that the teaching of Cox demonstrates the automatic selection of a therapy for a patient based on the patient’s factors. Modifying this teaching to have a user select the therapy instead of the system would have allowed the system to avoid making computing errors in the therapy determination. One of ordinary skill in the art would have modified the combined teaching of Cox, LaFountain and Hirsch with Saigal based on this incentive without yielding unexpected results. 
The combined teaching of Cox, LaFountain, Hirsch and Saigal does not explicitly teach a remedial process significance score indicating a numerical measure of a diagnostic relevance between the received at least a medical test and a type of physiological state data; wherein each remedial attribute list entry of the ranked remedial attribute list is ranked according to a respective remedial process significance score. 
However Chen teaches a remedial process significance score indicating a numerical measure of a diagnostic relevance between the received at least a medical test and a type of physiological state data; wherein each remedial attribute list entry of the ranked remedial attribute list is ranked according to a respective remedial process significance score. 
(Paragraphs [0009], [0010], [0076], [0085]-[0087] and Figure 6 of Chen. The teaching describes a system to determine the efficacy of drugs for the treatment of a particular disease with a particular patient. The system shows how certain drugs rank among others, for example in Figure 6, the graph compares Lithium Chloride with Ampicillin among others with its efficacy on breast cancer. Both Lithium Chloride and Ampicillin were shown to be approved by the FDA for treating this specific condition, however Lithium Chloride has a higher PET (Pharmacological Effect on Target) Score than Ampicillin indicating that Lithium Chloride would be more effective for this patient in treating their condition. This establishes a medical test to identify the physiological state of the patient and issues a numerical measure of diagnostic relevance to that data.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Cox, LaFountain, Hirsch and Saigal, the teaching of Chen. One of ordinary skill in the art would have known that paragraph [0010] of Chen teaches that the present invention relates to a system for determining the efficacy of potential drugs for the treatment of a particular disease for a particular patient. This at the very least suggests that the system is directed towards determining the best treatments for conditions that patients experience thereby improving patient outcomes. One of ordinary skill in the art would have added to the combined teaching of Cox, LaFountain, Hirsch and Saigal, the teaching of Chen based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen further teaches receiving training data correlating at least a user constitutional datum of at least a user ailment state to at least a remedial process label. Generating, using a supervised machine learning process, a preliminary treatment model that receives the training data of the at least a user constitutional datum of the at least a user ailment state as inputs and produces an output representing that at least a remedial process label. Determining the at least a remedial process label using the at least a user constitutional datum of the at least a user ailment state and the preliminary treatment model. (Paragraph [0046] of Cox. The teaching describes that the system collects patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan. Paragraph [0069] of Cox. The teaching describes combining information about a patient's medical condition, medical history, lifestyle information, geographical location(s), facilities located in these geographical locations(s), products and services available in these geographical location(s), desired goals of the care plan, and other lifestyle information, and personalizes the patient care plan to the patient's particular medical condition, particular lifestyle, and available facilities and resources to provide a specific personalized patient care plan for this specific patient that is not widely applicable to generalized categories of patients. Paragraph [0016] of Hirsch. The teaching describes that system processor 128 can utilize a neural network to define the decision hyper-volume. In another example, the system processor 128 can perform adjudication to control a number of iterations of the selection of the retrieved dataset and/or entity and compare multiple iterations of the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering. The system processor can apply the assignment of the entity regionally to an adjacent decision hyper-volume sharing a decision boundary. The system processor 128 can formulate a confidence region to rank an order of a plurality of the recommendation of at least one of health diagnosis and treatment. The system processor 128 can assign a recommendation to the decision hyper-volume based on at least one of supervised training and unsupervised training. The system processor 128 can perform adjudication to generate the entity to optimize the recommendation of diagnosis and/or treatment, that is to generate the best possible recommendation, as well as other possible recommendations that can be ranked ordered, of at least one of health diagnosis and treatment for a particular patient based on their particular associated traits or properties.)
As per claim 3, 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen teaches the limitations of claim 2. 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen further teaches identifying, using an unsupervised machine learning process, a correlation between that at least a user constitutional datum and the at least a user ailment state, receiving training data correlating the at least a user constitutional datum of at least a user ailment state to at least a remedial process label, generating the training data correlating the at least a user constitutional datum of the at least a user ailment state to the at least a remedial process label using the training data correlating that at least a user constitutional datum of at least a user ailment state and the identified correlation between the at least a user constitutional datum and the at least a user ailment state. (Paragraph [0046] of Cox. The teaching describes that the system collects patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan. Paragraph [0069] of Cox. The teaching describes combining information about a patient's medical condition, medical history, lifestyle information, geographical location(s), facilities located in these geographical locations(s), products and services available in these geographical location(s), desired goals of the care plan, and other lifestyle information, and personalizes the patient care plan to the patient's particular medical condition, particular lifestyle, and available facilities and resources to provide a specific personalized patient care plan for this specific patient that is not widely applicable to generalized categories of patients. Paragraph [0016] of Hirsch. The teaching describes that system processor 128 can utilize a neural network to define the decision hyper-volume. In another example, the system processor 128 can perform adjudication to control a number of iterations of the selection of the retrieved dataset and/or entity and compare multiple iterations of the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering. The system processor can apply the assignment of the entity regionally to an adjacent decision hyper-volume sharing a decision boundary. The system processor 128 can formulate a confidence region to rank an order of a plurality of the recommendation of at least one of health diagnosis and treatment. The system processor 128 can assign a recommendation to the decision hyper-volume based on at least one of supervised training and unsupervised training. The system processor 128 can perform adjudication to generate the entity to optimize the recommendation of diagnosis and/or treatment, that is to generate the best possible recommendation, as well as other possible recommendations that can be ranked ordered, of at least one of health diagnosis and treatment for a particular patient based on their particular associated traits or properties.)
As per claim 4, 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen further teaches receiving training data correlating one or more changes in the at least a user constitutional datum of at least a user ailment state to at least a remedial process label, generating, using a supervised machine learning process a preliminary treatment model that receives the one or more changes in the at least a user constitutional datum of the at least a user ailment state as inputs and produces an output representing the at least a remedial process label, calculating at least a change in at least a user ailment state using at least a user constitutional datum of the at least a user ailment state and determining the at least a remedial process label using the at least a change in the at least a user ailment state and the preliminary treatment model. (Paragraph [0046] of Cox. The teaching describes that the system collects patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan. Paragraph [0069] of Cox. The teaching describes combining information about a patient's medical condition, medical history, lifestyle information, geographical location(s), facilities located in these geographical locations(s), products and services available in these geographical location(s), desired goals of the care plan, and other lifestyle information, and personalizes the patient care plan to the patient's particular medical condition, particular lifestyle, and available facilities and resources to provide a specific personalized patient care plan for this specific patient that is not widely applicable to generalized categories of patients. Paragraph [0016] of Hirsch. The teaching describes that system processor 128 can utilize a neural network to define the decision hyper-volume. In another example, the system processor 128 can perform adjudication to control a number of iterations of the selection of the retrieved dataset and/or entity and compare multiple iterations of the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering. The system processor can apply the assignment of the entity regionally to an adjacent decision hyper-volume sharing a decision boundary. The system processor 128 can formulate a confidence region to rank an order of a plurality of the recommendation of at least one of health diagnosis and treatment. The system processor 128 can assign a recommendation to the decision hyper-volume based on at least one of supervised training and unsupervised training. The system processor 128 can perform adjudication to generate the entity to optimize the recommendation of diagnosis and/or treatment, that is to generate the best possible recommendation, as well as other possible recommendations that can be ranked ordered, of at least one of health diagnosis and treatment for a particular patient based on their particular associated traits or properties. Paragraph [0025] of Hirsch. The teaching describes data can be multi-scale, for example, DNA sequences, genes, cells, organs, species, and human, or a combination of these. TABLE 1 Individual Medical Information Individual Name (Aliases and dates) & ID Record Number (0) Addresses, (current, history and dates) Date of Database Update Occupation(s), living situation(s), and lifestyle choices (alcohol, tobacco, drug use, exercise type and amount, sleeping habits, socialization, etc.) Environmental factors (e.g., chemical, biological, etc.) Dietary factors (diet and food allergies) Personal: Age, gender, ethnicity, race, blood type, height, weight, muscle/adipose tissue ratio, distribution of adipose tissue, joint health, blood pressure, blood sugar, blood panel, blood gases, eye disease and relationship to internal diseases, dental diseases and relationship to internal diseases, etc. Family Links (relationships individual names and IDs) Birth & Death Certificates (individual and family members) Travel and/or exposure history (Individual, Family & Friends) Medications (pharmaceutical name and ID, date code, characteristics (Define) period(s) of use), surgical procedures, immunizations, allergies histories Medical history: dates, physician name(s) and ID, hospital name(s) and ID, complaints, diagnosis(es), diseases & pathologies, referrals and consultations Medical/Surgical tests performed: dates, diagnostic procedures (e.g., OB/GYN, ophthalmology, psychiatric, cardiology, endocrinology, allergies, immune system, biomarkers, protein analyses, genetic sequencing, neurological, internal medicine and associated documentation) Treatments prescribed (e.g., medical, surgical, medication, lifestyle changes, necessary follow up, and/or specialist referrals) Hospitalization, dates, reason, all documentation (e.g., complaints, diagnostic procedures e.g., biopsies, pathology, medical testing, treatment plan, medications (changed and/or given), surgical and/or medical interventions, discharge summary, and necessary follow up) Diseases: genetic diseases and treatments, complex, multiple disease and treatments (e.g., heart disease and diabetes, eye disease and diabetes, etc.) Measurements from a wearable device. This data can exist in the wearable device, a computer system, a distributed computer system, a cloud based computer system, and/or a mobile cellular device. Update any new and/or changes to individual and/or individual's family history data Update any new and/or changes to existing conditions for individual and/or individual's family history data Metadata for any changes detected from sensors (including diagnostic and diagnostic procedure imaging), tissue cultures from biopsies, autopsies, imaging studies, and real-time sensors Metadata for any changes detected from diagnostic procedure (genetic, medical and diagnostic procedure imaging), tissue cultures from biopsies, autopsies, imaging studies, and real-time sensors Record (N))
As per claim 5, 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen further teaches assigning significance scores to the plurality of remedial attribute list entries, ranking the plurality of remedial attribute list entries as a function of the significance scores.(Paragraph [0129] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan. A highest ranking patient action, amongst the possible patient actions, may then be selected for inclusion in the personalized patient care plan. Paragraph [0067] of Cox. The teaching describes mechanisms are provided for dynamically adjusting or modifying personalized patient care plans based on a determined level of adherence to the personalized patient care plan, as determined from the monitoring actions performed.)
As per claim 6, 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen further teaches generating a default attribute listing, transmitting the default attribute listing to the user, receiving a user command modifying the default attribute listing and deriving the ranked remedial attribute list using the default attribute listing and the user command (Paragraph [0067] of Cox. The teaching describes mechanisms are provided for dynamically adjusting or modifying personalized patient care plans based on a determined level of adherence to the personalized patient care plan, as determined from the monitoring actions performed. Paragraph [0216] of Cox. The teaching describes a communication workflow may comprise a first email having content matching template A being sent at 7 pm on a Wednesday, an automated telephone call using script Q being made at 6 pm five days later, and a text message being sent two days later at 3 pm using a template Z. Communication workflows may be pre-defined and associated with an identifier. Thus, for example, there may be 10 different communication workflows with identifiers 1-10 and the communication logs may store this identifier in the communication log for a patient as part of the patient's information. The communication workflows may be associated with success/failure indicators indicating whether the communication workflow resulted in a responsive communication from the patient, e.g., the patient picking up the telephone, the patient replying to an electronic mail message, a read receipt from the patient being received, the patient clicking on a hyperlink in the communication or a graphical user interface element, or any other suitable indication that the patient received the communication.)
As per claim 8, 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen further teaches assigning significance scores to the plurality of treatment schemas, ranking the plurality of treatment schemas as a function of the significance scores and transmitting the selected treatment schema with the ranked plurality of treatment schemas. (Paragraph [0129] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan. A highest ranking patient action, amongst the possible patient actions, may then be selected for inclusion in the personalized patient care plan. Paragraphs [0066]-[0067] of Cox. The teaching describes selecting a patient action to go forward with.) 
As per claim 9,
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen further teaches extracting, from an expert knowledge database, best practices for treatment of the at least a user ailment state and transmitting the selected treatment schema with best practices for treatment. (Paragraph [0072] of Cox. The teaching describes the analysis of the various patient information for generating of a personalized care plan, modification of personalized care plans, determining appropriate actions to perform, sending communications and selecting communication modes, and the like, may be performed utilizing a hierarchical system of clinical rules defined based on standardized guidelines from health care providers, health care payment providers, best practices determined by subject matter experts, e.g., physicians and other medical personnel, the general knowledge of subject matter experts, and the like. In some embodiments, the clinical rules may be generated based on natural language processing of natural language text defining these guidelines, best practices, and other knowledge of subject matter experts. A graphical user interface may be provided for facilitating creation of the clinical rules utilizing an object oriented engine user interface elements. The graphical user interface permits the creation of such clinical rules without having to have expert medical knowledge. The clinical rules may be applied to a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like, to classify patients into various cohorts based on their characteristics. Paragraphs [0066]-[0067] of Cox. The teaching describes selecting a patient action to go forward with.)
As per claim 10, 
Claim 10 is substantially equivalent to claim 1. As such, claim 10 is rejected for the same reasons as claim 1. 
As per claim 11, 
Claim 11 is substantially equivalent to claim 2. As such, claim 11 is rejected for the same reasons as claim 2.
As per claim 12, 
Claim 12 is substantially equivalent to claim 3. As such, claim 12 is rejected for the same reasons as claim 3.
As per claim 13, 
Claim 13 is substantially equivalent to claim 4. As such, claim 13 is rejected for the same reasons as claim 4.
As per claim 14, 
Claim 14 is substantially equivalent to claim 5. As such, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially equivalent to claim 6. As such, claim 15 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially equivalent to claim 8. As such, claim 17 is rejected for the same reasons as claim 8.
As per claim 18, 
Claim 18 is substantially equivalent to claim 9. As such, claim 18 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially equivalent to claim 1. As such, claim 20 is rejected for the same reasons as claim 1.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, LaFountain, Hirsch, Saigal and Chen in further view of Nowozin (US 2014/0122381)
As per claim 7, 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen further teaches receiving a training set correlating a collection of individual information to individual remedial attribute lists, generating a set of user data regarding the user and deriving the default attribute listing from the training set. (Paragraph [0046] of Cox. The teaching describes that the system collects patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan. Paragraph [0069] of Cox. The teaching describes combining information about a patient's medical condition, medical history, lifestyle information, geographical location(s), facilities located in these geographical locations(s), products and services available in these geographical location(s), desired goals of the care plan, and other lifestyle information, and personalizes the patient care plan to the patient's particular medical condition, particular lifestyle, and available facilities and resources to provide a specific personalized patient care plan for this specific patient that is not widely applicable to generalized categories of patients. Paragraph [0067] of Cox. The teaching describes mechanisms are provided for dynamically adjusting or modifying personalized patient care plans based on a determined level of adherence to the personalized patient care plan, as determined from the monitoring actions performed. Paragraph [0216] of Cox. The teaching describes a communication workflow may comprise a first email having content matching template A being sent at 7 pm on a Wednesday, an automated telephone call using script Q being made at 6 pm five days later, and a text message being sent two days later at 3 pm using a template Z. Communication workflows may be pre-defined and associated with an identifier. Thus, for example, there may be 10 different communication workflows with identifiers 1-10 and the communication logs may store this identifier in the communication log for a patient as part of the patient's information. The communication workflows may be associated with success/failure indicators indicating whether the communication workflow resulted in a responsive communication from the patient, e.g., the patient picking up the telephone, the patient replying to an electronic mail message, a read receipt from the patient being received, the patient clicking on a hyperlink in the communication or a graphical user interface element, or any other suitable indication that the patient received the communication. Paragraph [0016] of Hirsch. The teaching describes that system processor 128 can utilize a neural network to define the decision hyper-volume. In another example, the system processor 128 can perform adjudication to control a number of iterations of the selection of the retrieved dataset and/or entity and compare multiple iterations of the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering. The system processor can apply the assignment of the entity regionally to an adjacent decision hyper-volume sharing a decision boundary. The system processor 128 can formulate a confidence region to rank an order of a plurality of the recommendation of at least one of health diagnosis and treatment. The system processor 128 can assign a recommendation to the decision hyper-volume based on at least one of supervised training and unsupervised training. The system processor 128 can perform adjudication to generate the entity to optimize the recommendation of diagnosis and/or treatment, that is to generate the best possible recommendation, as well as other possible recommendations that can be ranked ordered, of at least one of health diagnosis and treatment for a particular patient based on their particular associated traits or properties.) 
The combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen does not explicitly teach deriving the default attribute listing from the training set as a function of the set of user data using a k-nearest neighbor’s algorithm. 
However Nowozin teaches deriving a listing from the training set as a function of the set of user data using a k-nearest neighbor’s algorithm. (Paragraphs [0066]-[0069] of Nowozin. The teaching describes using a k-nearest neighbor algorithm to make decisions in a decision tree training set.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen, the algorithm of Nowozin. One of ordinary skill in the art would have known that the k-nearest neighbors algorithm is a simple, supervised machine learning algorithm that can be used to solve both classification and regression problems. Since the combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen already implements supervised machine learning algorithms, it would have been obvious to try another supervised machine learning algorithm such as k-nearest neighbors. One of ordinary skill in the art would have added to the combined teaching of Cox, LaFountain, Hirsch, Saigal and Chen, the teaching of Nowozin based on this incentive without yielding unexpected results. 
As per claim 16, 
Claim 16 is substantially equivalent to claim 7. As such, claim 16 is rejected for the same reasons as claim 7. 

Response to Arguments
Applicant's arguments filed January 03, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. 
The applicant argues that none of the previously cited prior art teaches “determine a second treatment schema which maximizes impact on life expectancy of the user by minimizing the loss function based on all treatment schema attribute listing entries except life expectancy”. 
The examiner respectfully disagrees. The examiner has provided reasoning that it would have been obvious for Hirsch to teach this limitation in the updated rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686